Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered January 11, 2021 in response to an Office Action mailed June 25, 2020 is acknowledged.
Claims 1, 3-14 are pending.  Claim(s) 2 is/are cancelled.  Claim(s) 1, 3-14 is/are currently amended. 
It is noted that at claim 1, line 8, "wherein" should be underlined.

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered.
Applicant has not addressed the rejections of claims 12 and 13 under 35 USC 112; therefore, the rejections are maintained.
Applicant has not addressed the rejections of claims 10 and 14 under 35 USC 103; therefore, the rejections are maintained.

Claim Objections
Claim 3 should be dependent upon claim 1. It is currently dependent upon cancelled claim 2.
At claim 12, line 2, delete "it comprises a further step of".
At claim 13, line 2, delete "it comprises a further step of".
At claim 14, line 6, delete the comma after "disc (15)".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lacks antecedent basis for "after inserting the cleaning element". The claim does not previously set forth the cleaning element is inserted, therefore, the scope of the claim is unclear. Claim 10, from which claim 12 depends, also does not set forth the cleaning element is inserted. Claim 11 recites the insertion of the cleaning element; therefore, claim 12 should be amended to be dependent upon claim 11 to provide support for the insertion of the cleaning element.
Claim 13 lacks antecedent basis for "after inserting the cleaning element". The claim does not previously set forth the cleaning element is inserted, therefore, the scope of the claim is unclear. Claim 10, from which claim 13 depends, also does not set forth the cleaning element is inserted. Claim 11 recites the insertion of the cleaning element; therefore, claim 13 should be amended to be dependent upon claim 11 to provide support for the insertion of the cleaning element.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is dependent upon a cancelled claim; therefore, it fails to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieslikowski et al. (US Pub 20130181003 A1) in view of Iliev et al. (US Pub 20110053745 A1).
Regarding Claim(s) 10, Cieslikowski et al teaches a method of feeding beads (2) in a bead feeding unit in the tobacco industry, the unit being provided with supply channels (4) feeding streams of beads, comprising steps of: transferring the beads along supply channels; placing the beads from individual vertical supply channels into first holding pockets (14) situated at the outlets of the vertical supply channels (4) and limited from below by the disc (15), ; feeding the beads from the holding pockets (14) to receiving pockets (18) of the bead transferring unit (13) by a movable means (8); taking the beads from the receiving pockets (18) by at least one guiding disc (5, 6) and transferring the beads to removing pockets (21) through guiding channels (19). Cieslikowski et al. fails to teach cleaning the holding pockets situated at the outlets of the vertical supply channels and limited from below by the disc after transferring the beads from the holding pockets to the receiving pockets by at least one cleaning element. Iliev et al. teaches a transferring unit (252) having a cleaning element (256) adapted to clean holding pockets (224). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to clean the pockets to remove debris from the pockets.
Regarding Claim(s) 14, Cieslikowski et al. teaches a method of feeding beads in a feeding unit in a tobacco industry machine comprising steps wherein: transferring the beads along individual vertical supply channels from a bead store to holding pockets (14) of a bead .

Allowable Subject Matter
Claims 1, 4-9 are allowed.
Applicant amended claim 1 to include subject matter from previous claim 2, which was previously objected to and was indicated as containing allowable subject matter.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM R HARP/Primary Examiner, Art Unit 3651